                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 JOE WELCH,

         Petitioner,
                                                    Case No. 19-cv-889-wmc
    v.

 MATTHEW MARSKE,

         Respondent.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




         /s/                                            6/30/2021
         Peter Oppeneer, Clerk of Court                       Date
